DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP, and Survey & Certification
SMD #: 10-017
ACA#: 7
September 1, 2010
Re: National Correct Coding Initiative
Dear State Medicaid Director:
This letter is one of a series intended to provide guidance on the implementation of the Patient
Protection and Affordable Care Act of 2010 (P.L. 111-148), as amended by the Health Care and
Education Recovery Act of 2010 (P.L. 111-152), together referred to as the Affordable Care Act.
Specifically, this letter provides initial guidance regarding Title VI – Transparency and Program
Integrity, Subtitle F – Additional Medicaid Program Integrity Provisions, Section 6507 –
Mandatory State Use of National Correct Coding Initiative (NCCI).
For ease of reference, this letter is organized into the following subject areas:

1

•

Statutory Requirements;

•

Definitions of NCCI, NCCI Methodologies, and the Application of NCCI Methodologies
in Medicare;

•

Implementation of NCCI Methodologies in Medicaid;

•

Resources for Implementing NCCI Methodologies in State Medicaid Programs;

•

Additional Important Distinctions between Medicaid and Medicare NCCI Methodology
Files 1;

•

Funding for State Implementation of NCCI Methodologies in Medicaid and the Use of
the Advanced Planning Document (APD);

•

Report to Congress;

•

Commercial Off-the-Shelf (COTS) Software and Its Application to Medicaid NCCI
Methodologies; and

•

Contacts for States.

Enclosure B contains a section discussing the differences between Medicaid NCCI and MUE files and those of
Medicare. This information may be of interest to individuals familiar with the Medicare NCCI/MUE edits.

Page 2 – State Medicaid Director
Statutory Requirements
Section 6507 of the Affordable Care Act amends section 1903(r) of the Social Security Act (the
Act). Section 1903(r)(4) of the Act, as amended, requires CMS to take three specific actions by
September 1, 2010. First, CMS must notify States of NCCI methodologies that are “compatible”
with claims filed with Medicaid to promote correct coding and control improper coding leading
to inappropriate payment of claims under Medicaid. Second, CMS must notify States of the
NCCI methodologies (or any successor initiative to promote correct coding and to control
improper coding leading to inappropriate payment) that should be incorporated for claims filed
with Medicaid for which no national correct coding methodology has been established for
Medicare. Third, CMS must inform States as to how they must incorporate these methodologies
for claims filed under Medicaid. By March 1, 2011, CMS must submit a report to Congress that
includes the September 1, 2010, notice to States and an analysis supporting these methodologies.
Section 1903(r)(1)(B)(iv), as amended, requires that States incorporate compatible
methodologies of the NCCI administered by the Secretary and such other methodologies as the
Secretary identifies, effective for Medicaid claims filed on or after October 1, 2010.
Definitions of NCCI, NCCI Methodologies and Edits, and the Application of NCCI
Methodologies in Medicare
• NCCI. The NCCI is a CMS program that consists of coding policies and edits. Providers
report procedures/services performed on beneficiaries utilizing Healthcare Common
Procedure Coding System (HCPCS) codes. These codes are submitted on claim forms to
Fiscal Agents for payment. NCCI policies and edits identify procedures/services
performed by the same provider for the same beneficiary on the same date of service.
This program was originally implemented in the Medicare program in January 1996 to
ensure accurate coding and reporting of services by physicians. The coding policies of
NCCI are based on coding conventions defined in the American Medical Association’s
Current Procedural Terminology Manual, national and local Medicare policies and edits,
coding guidelines developed by National societies, standard medical and surgical
practice, and/or current coding practice.
•

NCCI Methodologies. NCCI methodologies have four components: 1) a set of edits;
2) definitions of types of claims subject to the edits; 3) a set of claims adjudication rules
for applying the edits; and 4) a set of rules for addressing provider/supplier appeals of
denied payments for services based on the edits.

•

NCCI edits. The NCCI edits are defined as edits applied to services performed by the
same provider for the same beneficiary on the same date of service. They consist of two
types of edits: 1) NCCI edits, or procedure-to-procedure edits that define pairs of
HCPCS/Current Procedural Terminology (CPT) codes that should not be reported
together for a variety of reasons; and 2) Medically Unlikely Edits (MUEs), or units-ofservice edits that define for each HCPCS/CPT code the number of units of service
beyond which the reported number of units of service is unlikely to be correct (e.g.,
claims for excision of more than one gallbladder or more than one pancreas).

Page 3 – State Medicaid Director
Application of NCCI methodologies in Medicare. The CMS developed NCCI for Medicare to
promote national correct coding methodologies and to control improper coding that leads to
inappropriate payment of Part B (practitioner) fee-for-service claims. Enclosure A provides a
history of the NCCI in Medicare.
Currently, CMS has five methodologies for Medicare Part B. Specifically, these are:
(1) NCCI procedure-to-procedure edits for practitioner and ambulatory surgical center (ASC)
services.
(2) NCCI procedure-to-procedure edits for outpatient hospital services (including emergency
department, observation, and hospital laboratory services) incorporated into the Medicare
outpatient code editor (OCE) for hospitals reimbursed through the hospital outpatient
prospective payment system (OPPS). These same edits in OCE are applied to all facility
therapy services billed to the Medicare Fiscal Intermediary (Part A Hospital/Part B
Practitioner Medicare Administrative Contractors (A/B MACs) processing claims with
the Fiscal Intermediary Shared System (FISS)). They do not apply to hospitals not
reimbursed through the OPPS (e.g., Critical Access Hospitals (CAHs)).
(3) MUE units-of-service edits for practitioner and ASC services.
(4) MUE units-of-service edits for outpatient hospital services for hospitals reimbursed
through the OPPS and for CAHs.
(5) MUE units-of-service edits for supplier claims for durable medical equipment.
Implementation of NCCI Methodologies in Medicaid
Compatible Methodologies for Medicaid
After careful consideration, we have determined that the five NCCI methodologies listed above
currently in place in Medicare are compatible methodologies for claims filed in Medicaid. Thus,
consistent with the statute, by September 1, 2010, CMS will make available to States all five
NCCI methodologies compatible with Medicaid. In addition, we have determined that there are
currently no other methodologies compatible for Medicaid since there are no other national
correct coding methodologies being used by Medicare. States must incorporate all five
methodologies into their Medicaid Management Information Systems (MMISs) and begin the
process of editing claims against these five NCCI methodologies effective for claims filed on or
after October 1, 2010.
Since the Medicaid methodology files will contain confidential information about Medicare
NCCI/MUE edits that is not public information, State Medicaid agencies should NOT share the
Medicaid NCCI methodology files with vendors or other parties which are not State-contracted
Fiscal Agents (or State-contracted entities that perform claims processing activities on behalf of
State Agencies, or “State-contracted entities” for purposes of this letter.)
In considering the current financial status of States and the savings that are possible as a result of
proper coding, CMS continues to evaluate the application of NCCI methodologies, where the
methodologies are not applied by Medicare, but are found to be compatible with Medicaid.

Page 4 – State Medicaid Director
These methodologies may be developed later, and CMS will update States regarding the progress
of NCCI methodologies in Medicaid, as appropriate, moving forward.
State Flexibility in Incorporating “Edits”
We realize that States are in different stages in implementing correct coding edits into their
Medicaid programs. Some States have fully incorporated procedure-to-procedure and MUE
units of service edits into their Medicaid claims. Some States have incorporated edits for
particular sets of services, while other States are just beginning to explore these edits for
Medicaid. The five Medicare NCCI methodologies currently contain approximately 1.3 million
procedure to procedure and MUE units of service edits. We understand the challenges that many
States would face in entirely incorporating these edits into their Medicaid claims processing
systems.
Consequently, CMS has provided flexibility in implementing NCCI in Medicaid. All five
Medicaid NCCI methodologies must be incorporated into Medicaid MMISs effective for claims
filed on or after October 1, 2010. However, CMS has withheld a small number of edits from the
five Medicare NCCI/MUE methodologies because of concerns about their compatibility with the
Medicaid program. We also recognize that there may be additional incompatible edits. If a State
Fiscal Agent (or State-contracted entities) identifies such incompatible edits, please report them
to our contractor, Correct Coding Solutions, LLC, as soon as they are identified. (See the
Contacts for States section of this guidance for more information regarding Correct Coding
Solutions, LLC.)
Additionally, CMS continues to review NCCI/MUE edits and as we move forward to update
files quarterly, additional compatible or incompatible edits will be added to or deleted from
Medicaid NCCI/MUE files, as appropriate.
State Flexibility in Deactivating Edits
States may consider edits on an individual State by State basis. That is, if a State has determined
that some portion of the 1.3 million edits conflict with State laws, regulations, administrative
rules, payments policies, and/or level of operational readiness, CMS will allow State deactivation
of edits. This flexibility is granted until such time as the earlier of:
1.

April 1, 2011; or

2.

The date at which the State has an Advanced Planning Document (APD) approved by
CMS that documents such conflict with State laws, regulations, administrative rules,
payment policies, and/or the State’s level of operational readiness.

Requesting Deactivation of Edits
CMS will use the MMIS-APD to approve State deactivation of edits after review of the
submission of State documentation confirming that the use of certain procedure-to-procedure or
MUE units of service edits is in direct conflict with State laws, regulations, administrative rules,
payment policies, and/or the State’s level of operational readiness. States must submit an APD
to CMS by no later than March 1, 2011, for review and approval of deactivation of edits, if they
want to continue after March 31, 2011, to deactivate relevant edits. States will not be afforded
the flexibility to deactivate edits after March 31, 2011, because of lack of operational readiness.
If States are not deactivating edits after March 31, 2011, States are not required to submit an
APD to CMS for this purpose.

Page 5 – State Medicaid Director

While MCDNCCI files will be updated on a quarterly basis, States will not be required to submit
to CMS for review and approval an APD each quarter to deactivate edits that remain in conflict
with State laws, regulations, administrative rules, and/or payment policies. States will, however,
be required to update APDs each quarter and as otherwise necessary if changes to State laws,
regulations, etc. occur and/or if States wish for CMS to approve additional/revised edits to be
deactivated.
State Flexibility to Incorporate NCCI Methodologies/Edits beyond CMS’ Requirements
States can apply additional NCCI methodologies to service types not currently implemented in
the Medicare context, in order to promote correct coding and reduce the error rate for claim
payments. For example, in reviewing the Medicare model, CMS considered that the Medicare
NCCI methodologies are applicable to types of service: procedure-to-procedure and MUE edits
for practitioner services, ASC services, outpatient hospital services, and so forth.
Currently, Medicare NCCI methodologies are not in place for facility claims from long term care
facilities, Medicare Advantage plans, or other hospitals that are not paid using OPPS (e.g.,
CAHs). States should contact CMS to discuss/receive approval to incorporate additional NCCI
methodologies and/or edits in their claims processing systems.
Enclosure B provides further information on the nature and structure of the NCCI methodologies
in Medicaid, including the definition of the NCCI methodology, a description of NCCI
procedure-to-procedure edits and MUE units-of-service edits, a description of the five
Medicaid NCCI methodologies (herein referred to as the MCDNCCI) for implementation by
State Medicaid programs, identification of the edits included in the five MCDNCCI
methodologies, and a discussion of the significant differences between MCDNCCI and Medicare
NCCI/MUE.
Resources for Implementing NCCI Methodologies in State Medicaid Programs
The MCDNCCI methodology files will be available for download only to States by September 1,
2010, and only on the Medicaid Integrity Institute’s (MII) secure Web site known as
“Workspace.” Quarterly updates of the MCDNCCI files will be posted to Workspace.
Currently, each State has only one user license for Workspace. For information regarding who
in your State has access to this Web site, please contact Mr. Robb Miller, Director of the
Division of Field Operations, Medicaid Integrity Group, Center for Program Integrity, at 312353-0923 or via e-mail at Robb.Miller@cms.hhs.gov. For the time being, we will not be able to
issue any additional user licenses. You may, however, choose to reassign your State’s user
license to another individual.
The MCDNCCI files will be available in three file formats: ASCII.TXT, Excel 2007 (.xlsx), and
tab-delimited text (.txt) with column headings.
Further technical guidance entitled the Medicaid NCCI (MCDNCCI), MCDNCCI File Names
and Formats, Algorithms for Processing Claims, and Characteristics of Edits is provided to
States’ information systems staff to facilitate download and correct use of the MCDNCCI
ASCII.TXT files. This information is necessary to understand each field in each edit. The
claims adjudication algorithm will assist information systems staff to program their systems to
correctly adjudicate NCCI and MUE edits against claims. It will also be very helpful to medical

Page 6 – State Medicaid Director
review staff, appeals staff, medical directors, fraud and abuse contractors, and others who need to
know the details about how NCCI edits and MUEs are applied to claims.
This technical guidance also provides a description of the edit files. This information will be
available on both the MII and on a new Medicaid NCCI webpage on the CMS Web site.
The Excel 2007 (.xlsx) file and the tab-delimited text (.txt) file with column headings will also be
available on the Medicaid NCCI webpage by October 1, 2010.
It is important for State Medicaid programs and their Fiscal Agents (or State-contracted entities),
to avoid three common errors that result in incorrect application of NCCI/MUE edits.
•

Common Error 1: The edits apply only to services by the same provider, to the same
beneficiary, on the same date of service. If an MCDNCCI edit is applied to any situation
other than the same provider, the same beneficiary, and the same date of service, it should
NOT be attributed to the MCDNCCI.

•

Common Error 2: NCCI procedure-to-procedure edits with a modifier indicator of “1” must
allow use of NCCI-associated modifiers to bypass the edit. This requirement is described
further in the Medicaid NCCI (MCDNCCI), MCDNCCI File Names and Formats,
Algorithms for Processing Claims, and Characteristics of Edits technical guidance. This
document also includes information regarding NCCI-associated modifiers.

•

Common Error 3: MUE units-of-service edits are claim-line edits. They are not edits for an
entire claim or entire date of service. Each claim line must be adjudicated separately against
the MUE value for the HCPCS/CPT code on the claim line. All units-of-service for the same
code on the entire claim or the same date of service should NOT be summed and compared
to the MUE value. See also the Medicaid NCCI (MCDNCCI), MCDNCCI File Names and
Formats, Algorithms for Processing Claims, and Characteristics of Edits technical guidance.

Reimbursement for a claim denied due to an NCCI/MUE edit may be appealed. The MCDNCCI
Claim Appeals Process guidance provides separately the rules for adjudicating appeals of denied
reimbursement due to MCDNCCI edits. This guidance document will be posted to the MII and to
the Medicaid NCCI webpage.
The CMS is developing a separate policy manual for Medicaid services derived from the
National Correct Coding Initiative Policy Manual for Medicare Services. The National Correct
Coding Initiative Policy Manual for Medicaid Services will be available to Fiscal Agents (or
State-contracted entities), on the Medicaid NCCI webpage on the CMS Web site by October 1,
2010. This manual will be helpful in understanding the policies that the NCCI and MUE edits
are based on and will assist customer service, medical review, and appeals staffs.
The CMS will also post the NCCI Correspondence Language Manual to the new Medicaid
NCCI webpage on the CMS Web site. Each NCCI edit and MUE has a “Correspondence
Language Example Identification Number” (CLEID). The NCCI Correspondence Language
Manual must be used with the CLEID for correspondence related to the policy rationale for each
edit. This information will also be posted to the MII and to the Medicaid NCCI webpage. The
NCCI Correspondence Language Manual is helpful to the claims processing staffs of Medicaid

Page 7 – State Medicaid Director
Fiscal Agents (or State-contracted entities), in explaining the basis of an edit when responding to
correspondence and to staff handling appeals.
The CMS will also make available Frequently Asked Questions for NCCI and for MUE as well
as a Medicare Modifier 59 Article. Enclosure C provides States implementing NCCI
methodologies in State Medicaid programs with a list of these resources and the timeframes and
methods for securing these resources.
Additional Important Distinctions between Medicaid and Medicare NCCI Methodology Files
In order to ensure that States have the NCCI methodology files in a timely manner, for the start
of this program, the Medicaid NCCI methodology files will lag the corresponding Medicare
NCCI/MUE files by one calendar quarter with two exceptions:
•

The Medicaid NCCI methodology file for outpatient hospital services will not lag by one
calendar quarter. The Medicaid and Medicare files for these services will be synchronous.

•

Medicaid will incorporate into its NCCI methodology files Medicare NCCI and MUE edit
deletions or modifications on a synchronous basis with Medicare.

Beginning with the calendar quarter starting January 1, 2011, all Medicaid NCCI methodology
files will be synchronous with Medicare NCCI and MUE edit files. This would mean that for
version 2.0 (January 1, 2011) and all subsequent versions of the MDCNCCI, the files will be
available on the MII approximately 15 days prior to the beginning of the calendar quarter.
Funding for State Implementation of NCCI Methodologies in Medicaid and the Use of the APD
Section 1903(r) of the Act requires State MMISs to include Medicaid NCCI methodologies as
part of their functionality. Section 1903(a)(3) of the Act provides CMS with the authority to
provide 90-percent Federal financial participation (FFP) to States for design, development, and
installation, and 75-percent FFP for maintenance and operations of the State’s MMIS system.
Thus, in considering revisions to a State’s MMIS, CMS is authorized to provide FFP to States to
incorporate Medicaid NCCI methodologies into the State’s MMIS system.
States should utilize the current MMIS-APD process for requesting such funding for a State
MMIS. Additionally, if a State can verify to CMS that the State was involved in making changes
to its MMIS to incorporate NCCI methodologies prior to the release date of this letter, retroactive
FFP may be available for APD-approved activities, but for no earlier than March 23, 2010.
States should work with their respective Regional Offices to submit APDs and to request FFP.
Report to Congress
The CMS is required by section 1903(r)(4)(B) of the Act (as added by section 6507 of the
Affordable Care Act) to submit to Congress, no later than March 1, 2011, a report that includes
the September 1, 2010 notice to States and an analysis supporting the identification of the
methodologies for Medicaid. States will be required to report through the APD to CMS:

Page 8 – State Medicaid Director
•
•
•
•
•
•
•
•
•

how many edits were deactivated;
what types of edits were deactivated;
the rationale for deactivating certain edits;
the process and the workload for State staff that deactivating edits created;
how many claims would have been denied if it were not for the deactivations;
how many claims would have gone to appeal if it were not for the deactivations;
the total amount of dollars that were paid as a result of the deactivations;
the total number of providers that would have had denied claims if it were not for the
deactivations; and
any additional information that is necessary in order to determine the impact that
deactivation of edits has had on providers and States alike.

Additionally, States will be required to report the savings accrued as a result of the NCCI
initiative in Medicaid.
The CMS will convene a multi-disciplinary team to review APDs submitted by States. Further,
CMS plans to develop an MMIS-APD template specific to NCCI for State convenience. Once
the APD template is developed, we will provide information for retrieving the document.
COTS Software and Its Application to Medicaid NCCI Methodologies
CMS provides information describing the requirements for COTS software and vendors
implementing NCCI methodologies on behalf of the State on the MII and on the Medicaid NCCI
webpage.
CMS requires that, for those States that use COTS vendors to perform claims processing
activities on behalf of the State Agencies that receive NCCI methodologies in advance of the
general public, confidentiality agreements must be in place to ensure the confidentiality of all
information not available to the general public contained in the NCCI methodology files.
Further, any requests for confidential information, including the release of edits received by State
fiscal agents or State-contracted entities performing claims processing activities on behalf of the
State agencies, must be reported to the State agency.
We wish to remind States that they have a responsibility to ensure that any entities that contract
with them comply with all contract requirements, including issues of confidentiality. If it is
found that COTS vendors that perform claims processing activities on behalf of State Agencies
have used Medicaid NCCI file information for other than Medicaid business, or have shared
confidential edits with other third parties, States must consider imposing penalties against such
vendors. Vendors and the general public will have access to the Medicaid NCCI methodology
edits each quarter when they are posted on the new Medicaid NCCI webpage on the CMS Web
site on the first day of each calendar quarter. However, the MCDNCCI edit file information
available on the CMS Web site will not contain all information in the MCDNCCI methodology
files provided to the States.

Page 9 – State Medicaid Director
Contacts for States
Below is a list of contacts for States to use in implementing this program. Specifically, for
questions related to:
-

the MCDNCCI program, please contact Rick Friedman, Director, Division of State
Systems, Center for Medicaid, CHIP and Survey & Certification, at 410-786-4451;

-

individual claims, please contact your Fiscal Agent (or State-contracted entities); and

-

reconsideration of MCDNCCI edits, please contact Correct Coding Solutions, LLC
(CCS LLC).

States may also direct questions to the CMS Medicare NCCI contractor, CCS LLC, who can be
contacted at:
Medicaid National Correct Coding Initiative
Correct Coding Solutions, LLC
P.O. Box 907
Carmel, IN 46082-0907
Facsimile: 317-571-1745
Additionally, CMS will post information to the CMS Web site and to the MII, including further
instruction regarding such issues as the effective date of edits that have been deactivated by
States.
The CMS looks forward to working with you to implement this important legislation.
Sincerely,
/s/
Cindy Mann
Director
Enclosure A – History of the NCCI in Medicare
Enclosure B – Nature and Structure of Medicaid’s NCCI
Enclosure C – Resources for States in Implementing National Correct Coding Initiative
Methodologies in Medicaid

Page 10 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Rick Fenton
Acting Director
Health Services Division
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Carol Steckel
President
National Association of Medicaid Directors
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

Page 11 – State Medicaid Director
ENCLOSURE A
HISTORY OF THE NCCI IN MEDICARE 2
On December 19, 1989, the Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) was
enacted. Section 6102 of P.L. 101-239 amended Title XVIII of the Social Security Act (the Act)
by adding a new section 1848, “Payment for Physicians' Services”. This section of the Act
provided for replacing the previous reasonable charge mechanism of actual, customary, and
prevailing charges with a resource-based relative value scale (RBRVS) fee schedule that began
in 1992.
With the implementation of the Medicare Physician Fee Schedule, it was important to ensure that
uniform payment policies and procedures were followed by all carriers (A/B MACs processing
practitioner service claims), so that the same service would be paid similarly in all carrier (A/B
MAC processing practitioner service claims) jurisdictions. Accurate coding and reporting of
services by physicians is a critical aspect of assuring proper payment.
The NCCI replaced and is more comprehensive than the “rebundling” program instituted by
CMS, formerly HCFA, in 1991. Since the NCCI is a CMS program, its policies and edits
represent CMS national policy. However, NCCI policies and edits do not supersede any other
CMS national coding, coverage, or payment policies.
The coding policies are based on coding conventions defined in the American Medical
Association's Current Procedural Terminology (CPT) Manual, national and local Medicare
policies and edits, coding guidelines developed by national societies, standard medical and
surgical practice, and/or current coding practice. Medicare carriers implemented NCCI edits
within their claim processing systems for dates of service on or after January 1, 1996. 3
Although the NCCI was initially developed for use by Medicare Carriers (A/B MACs processing
practitioner service claims) to process Part B practitioner/ASC claims, many of the edits were
added to the Outpatient Code Editor (OCE) in August, 2000, for use by Fiscal Intermediaries
(A/B MACs processing outpatient hospital service claims) to process claims for Part B outpatient
hospital services. Some of the edits applied to outpatient hospital claims through OCE differ
from the comparable edits in NCCI. Effective January 2006, all therapy claims paid by Fiscal
Intermediaries (A/B MACs processing outpatient hospital service claims) were also subject to
NCCI edits in the OCE.
NCCI edits incorporated into OCE appear in OCE one calendar quarter after they appear in
NCCI. Hospitals like physicians and other providers must code correctly even in the absence of
NCCI or OCE edits. For example, new category I CPT codes are generally effective on January
1 each year, and many new edits for these codes appear in NCCI on January 1. However, the
new edits for these codes do not appear in OCE until the following April 1. Hospitals must code
correctly during the three-month delay.
On January 1, 2007, CMS incorporated Medically Unlikely Edits (MUEs) into the NCCI
program. These edits are applicable to claims submitted to Carriers (A/B MACs processing
2

Centers for Medicare & Medicaid Services (CMS), NCCI Policy Manual for Medicare Services, Version 15.3 –
Effective October 1, 2009, pp. viii – ix.
3
http://www.cms.gov/NationalCorrectCodInitEd/

Page 12 – State Medicaid Director
practitioner service claims), A/B Medicare Administrative Contractors (MACs), Durable
Medical Equipment Medicare Administrative Contractors (DME MACs), and Fiscal
Intermediaries (FIs) A/B MACs processing outpatient hospital service claims).

Page 13 – State Medicaid Director
ENCLOSURE B
NATURE AND STRUCTURE OF MEDICAID’S NCCI
The Patient Protection and Affordable Care Act (the Affordable Care Act) requires Medicaid to
adopt NCCI methodologies. An NCCI methodology consists of four components:
(1) A set of edits.
(2) Definition of types of claims subject to the edits.
(3) A set of claims adjudication rules for applying the edits.
(4) A set of rules for addressing provider/supplier appeals of denied services based on the
edits.
This Enclosure B addresses the edit sets and types of claims subject to the edits. The claim
adjudication rules are posted to the new Medicaid NCCI webpage and the rules for adjudicating
appeals of denied services are on this webpage as well.
NCCI methodologies only apply to services performed by a single provider to a single
beneficiary on the same date of service.
NCCI methodologies consist of two types of edits:
(1) NCCI procedure-to-procedure edits are pairs of HCPCS/CPT codes consisting of a

column one code and a column two code. The edit defines two codes that should not
be reported together for a variety of reasons. If both codes are reported, the column
one code is eligible for payment and the column two code is denied. However, for
many edits, there are circumstances where both the column one code and column two
code are eligible for payment. These circumstances are identified by the modifier
indicator for each edit which is discussed in the Edit Characteristics Document
provided on the Medicaid NCCI webpage.
(2) MUE units of service edits define for each HCPCS/CPT code the number of units of

service that are unlikely to be reported if the claim is reported correctly. MUEs are
applied separately to each line of a claim, NOT all units of service for a code on a
single date of service. If more units of service are reported for the HCPCS/CPT code
on a claim line than the MUE value for the code on that claim line, the entire claim
line is denied. The claims processing contractor during the automated processing of
the claim should NOT pay any units of service on the claim line if the MUE is
triggered for a claim line. The provider/supplier will have to resubmit the claim if the
Fiscal Agent (or the State-contracted entity that performs claims processing activities on
behalf of the State Agency), permits this process or will have to appeal the claim line
denial to receive payment for any units of service denied based on an MUE. For
some procedures (e.g., colectomy), the MUE is an absolute limit. However, for other
procedures, providers/suppliers may occasionally report units of service in excess of
the MUE value by reporting the same code on more than one line of a claim with
appropriate coding modifiers.

Page 14 – State Medicaid Director
CMS is developing the Medicaid NCCI (MCDNCCI) edits based on Medicare NCCI and MUE
edits and their underlying principles. Pursuant to the requirements of the Affordable Care Act,
Medicaid is adopting most Medicare NCCI and MUE edits and the policies on which they are
based. Since there is not adequate time to review all Medicare policies forming the basis for
Medicare NCCI and MUE edits prior to the September 1, 2010 deadline for providing
MCDNCCI to the States, CMS anticipates that it will review many of the underlying policies in
the future and has the option to modify some of them and the edits based on them for Medicaid.
The CMS has identified five NCCI methodologies for implementation in State Medicaid
programs:
(6) NCCI procedure to procedure edits for practitioner and ambulatory surgical center
(ASC) services derived from Medicare NCCI for practitioners and ASCs.
(7) NCCI procedure to procedure edits for outpatient hospital services and all facility
therapy services derived from Medicare NCCI edits for outpatient hospital services
incorporated into Medicare OCE (outpatient code editor) for OPPS (outpatient
prospective payment system) hospitals.
(8) MUE units of service edits for practitioner and ASC services derived from Medicare
MUE for practitioners and ASCs.
(9) MUE units of service edits for outpatient hospital services derived from Medicare
MUE for outpatient hospital services.
(10) MUE units of service edits for supplier claims for durable medical equipment
derived from Medicare MUE for durable medical equipment.
The MCDNCCI available to States on September 1, 2010, will contain most Medicare
NCCI/MUE edits for each of the five methodologies. MCDNCCI methodology files will be
updated each calendar quarter. The first version is labeled version 1.3. The second version for
January 1, 2011, will be version 2.0.
DIFFERENCES BETWEEN MEDICAID NCCI AND MEDICARE NCCI/MUE
Individuals familiar with Medicare NCCI/MUE will note two significant differences in Medicaid
NCCI methodologies.
(1) Medicaid NCCI procedure-to-procedure edits for each of the two methodologies will

have a single CCE (Column one/Column Two Correct Coding Edit) file rather than
separate CCE and ME (mutually exclusive) edit files as Medicare utilizes. Medicaid
combined the Medicare CCE and ME files into a single CCE file. This change
simplifies the use of MCDNCCI files posted on the CMS Web site. It also simplifies
the use of MCDNCCI methodology files for Fiscal Agent (or State-contracted entity
staff that perform claims processing activities on behalf of the State Agency), customer
service, medical review, and appeals staff.
(2) Medicaid NCCI procedure to procedure edits do not have a re-bundling (previous

edit) indicator as Medicare edits have. This indicator is used by Medicare to indicate
that an edit was included in the Medicare Rebundling project from the early 1990s.
This concept is not relevant to the Medicaid program.

Page 15 – State Medicaid Director
Although the Medicaid NCCI methodology files initially only include edits also in Medicare
NCCI/MUE, CMS anticipates that in the future MCDNCCI will include additional edits for
codes not paid by Medicare, but paid by Medicaid.
The initial Medicaid NCCI methodology files do not include all edits in Medicare NCCI/MUE
(i.e., MCDNCCI does not include certain groups of edits that require further evaluation by
CMS).

Page 16 – State Medicaid Director
ENCLOSURE C
RESOURCES FOR STATES IN IMPLEMENTING NATIONAL
CORRECT CODING INITIATIVE METHODOLOGIES IN MEDICAID

When Will
Resource Be
Available

How States Will
Obtain Resources

Medicaid NCCI Methodology Files
for State Medicaid Agencies and
Fiscal Agents to Download
Medicaid NCCI Methodology Files
on CMS Website (Excel and Tab
Delimited TXT files)
Medicaid NCCI and MUE Claims
Processing Rules, File Names and
Formats, Characteristics of Edits, Use
of CLEID, and Appeal Adjudication
Rules
MCDNCCI Claim Appeals Process

September 1, 2010

Medicaid Integrity Institute

October 1, 2010

Medicaid NCCI page on
the CMS Web site

September 1, 2010

Medicaid Integrity Institute
and the Medicaid NCCI
page on the CMS Web site

September 1, 2010

Correspondence Language Example
Identification Number (CLEID)

September 1, 2010

National Correct Coding Initiative
Policy Manual for Medicaid Services

October 1, 2010

Correspondence Language Manual
(Utilizes CLEID)

October 1, 2010

Frequently Asked Questions - NCCI

Published upon
availability

Frequently Asked Questions - MUE

Published upon
availability

Medicare Modifier 59 Article

September 1, 2010

Medicaid Integrity Institute
and the Medicaid NCCI
page on the CMS Web site
Medicaid Integrity Institute
and the Medicaid NCCI
page on the CMS Web site
Medicaid Integrity Institute
and the Medicaid NCCI
page on the CMS Web site
Medicaid Integrity Institute
and the Medicaid NCCI
page on the CMS Web site
Medicaid Integrity Institute
and the Medicaid NCCI
page on the CMS Web site
Medicaid Integrity Institute
and the Medicaid NCCI
page on the CMS Web site
Medicaid Integrity Institute
and the Medicaid NCCI
page on the CMS Web site

Name

